     Case 1:20-cv-00630-DAD-GSA Document 26 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                    No. 1:20-cv-00630-DAD-GSA (PC)
12                       Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13           v.                                         RECOMMENDATIONS AND DISMISSING
                                                        CASE WITHOUT PREJUDICE
14    STATE OF CALIFORNIA, et al.,
                                                        (Doc. No. 20)
15                       Defendants.
16

17

18          Plaintiff Allen Hammler is a state prisoner proceeding pro se and in forma pauperis in this

19   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On July 1, 2020, the assigned magistrate judge issued an order requiring plaintiff to show

22   cause (“OSC”) within thirty days why the case should not be dismissed due to plaintiff’s failure

23   to first exhaust administrative remedies before filing suit which was clear from the face of his

24   complaint. (Doc. No. 16.) On July 19, 2020, plaintiff filed a response to the order. (Doc. No.

25   19.) In his response, plaintiff did not discuss whether he exhausted his available remedies. (Id.)

26   On July 16, 2020, the assigned magistrate judge issued findings and recommendations,

27   recommending that the case should be dismissed without prejudice because plaintiff failed to

28   exhaust his available administrative remedies before filing this case. (Doc. No. 20 at 3.)
                                                       1
     Case 1:20-cv-00630-DAD-GSA Document 26 Filed 10/30/20 Page 2 of 2


 1           The findings and recommendations were served on plaintiff and contained notice that

 2   objections thereto were to be filed within fourteen (14) days after service. (Id. at 4.) Plaintiff

 3   filed timely objections to the findings and recommendations on July 27, 2020. (Doc. No. 21.)

 4   The court finds plaintiff’s objections lack relevance. Plaintiff claims “his honor is too

 5   disconnected to the culture and political structure of the penal system inside these electrified

 6   fences that he sees my effort to hold on to a usable state of mind as a sin against his bench.” (Id.

 7   at 1.) Plaintiff does not address his obvious failure to exhaust all administrative remedies prior to

 8   filing suit as is required.

 9           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

11   objections, the court finds the findings and recommendations to be supported by the record and

12   proper analysis.

13           Accordingly,

14           1.      The findings and recommendations issued on July 16, 2020 (Doc. No. 20) are

15                   adopted in full;

16           2.      This action is dismissed without prejudice due to plaintiff’s failure to exhaust his

17                   available administrative remedies prior to filing this action as is required; and

18           3.      The Clerk of the Court is directed to close this case.

19   IT IS SO ORDERED.
20
         Dated:     October 29, 2020
21                                                       UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                         2
